Exhibit 10.1

FIRST AMENDMENT TO THIRD AMENDED AND RESTATED

LOAN AND SECURITY AGREEMENT

THIS FIRST AMENDMENT TO THIRD AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT
(this “Amendment”), dated as of November 29, 2018, is entered into by and among
the Lenders (as defined below) signatory hereto, BANK OF AMERICA, N.A., as
administrative agent and as security trustee for the Lenders (in such capacity,
“Agent”), CALLAWAY GOLF COMPANY, a Delaware corporation (“Parent”), CALLAWAY
GOLF SALES COMPANY, a California corporation (“Callaway Sales”), CALLAWAY GOLF
BALL OPERATIONS, INC., a Delaware corporation (“Callaway Operations”), OGIO
INTERNATIONAL INC., a Utah corporation (“Ogio”), TRAVIS MATHEW RETAIL, LLC, a
California limited liability company (“Travis Mathew Retail”), TRAVISMATHEW,
LLC, a California limited liability company (“travisMathew” and together with
Parent, Callaway Sales, Callaway Operations, Ogio, and Travis Mathew Retail,
collectively, “U.S. Borrowers”), CALLAWAY GOLF CANADA LTD., a Canada corporation
(“Canadian Borrower”), CALLAWAY GOLF EUROPE LTD., a company organized under the
laws of England (registered number 02756321) (“U.K. Borrower” and together with
the U.S. Borrowers and the Canadian Borrower, collectively, “Borrowers”), and
the other Obligors party hereto.

RECITALS

A.    Borrowers, the other Obligors party thereto, Agent, and the financial
institutions signatory thereto from time to time (each a “Lender” and
collectively the “Lenders”) have previously entered into that certain Third
Amended and Restated Loan and Security Agreement dated as of November 20, 2017
(as amended, supplemented, restated and modified from time to time, the “Loan
Agreement”), pursuant to which the Lenders have made certain loans and financial
accommodations available to Borrowers. Terms used herein without definition
shall have the meanings ascribed to them in the Loan Agreement.

B.    Obligors have requested that Agent and the Required Lenders amend the Loan
Agreement, which Agent and the Required Lenders are willing to do pursuant to
the terms and conditions set forth herein.

C.    Obligors are entering into this Amendment with the understanding and
agreement that, except as specifically provided herein, none of Agent’s or any
Lender’s rights or remedies as set forth in the Loan Agreement or any of the
other Loan Documents are being waived or modified by the terms of this
Amendment.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
herein contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:

1.    Amendments to Loan Agreement.

(a)    The following definition is hereby added to Section 1.1 of the Loan
Agreement in its proper alphabetical order:

Additional Collateral: as defined in Section 10.2.1(o).

First Amendment to Third Amended and Restated Effective Date: means November 29,
2018.



--------------------------------------------------------------------------------

Project Max Commitment Letter: that certain Commitment Letter, dated as of the
First Amendment to Third Amended and Restated Effective Date, by and among
Parent, Bank of America, N.A. (or any of its designated affiliates), JPMorgan
Chase Bank, N.A. (together with any of its designated affiliates) and any
Additional Lead Arranger (as defined therein) and any Additional Initial Lender
(as defined therein) appointed in accordance with the terms thereof.

(b)    The definition of “Leverage Ratio” in Section 1.1 of the Loan Agreement
is hereby amended and restated in its entirety as follows:

Leverage Ratio: means, as of any date of determination, the ratio of (a) the
amount of Funded Debt as of such date, to (b) EBITDA for the most recently ended
12-month period for which financial statements have been delivered pursuant to
Section 10.1.1, in each case, determined on a consolidated basis for Parent and
its Subsidiaries.

(c)    Section 10.2.1(o) of the Loan Agreement is hereby amended and restated in
its entirety as follows:

“(o) Liens securing Debt permitted under Sections 10.2.3(q) or (s) so long:
(i) such Liens will be subject to an intercreditor agreement, in form and
substance satisfactory to Agent; (ii) to the extent any such Liens are on any
Collateral (as defined on the First Amendment to Third Amended and Restated
Effective Date), such Liens are subordinated to the Liens of Agent pursuant to
such intercreditor agreement (provided that, in the case of any Liens securing
Debt permitted under Section 10.2.3(s), any such Liens on Term Loan Priority
Intellectual Property (as defined in the Project Max Commitment Letter as in
effect on the First Amendment to Third Amended and Restated Effective Date)
shall be senior to the Liens of Agent hereunder and shall not be subordinated to
the Liens of Agent); and (iii) to the extent such Liens extend to Property which
does not (or would not) constitute Collateral (as defined on the First Amendment
to Third Amended and Restated Effective Date) (“Additional Collateral”), at the
request of the Required Lenders, the Obligors and their Subsidiaries shall
execute and deliver such documents, instruments and agreements and take such
other actions as Agent shall require to evidence and perfect a Lien in favor of
Agent (for the benefit of Secured Parties) on all Additional Collateral (it
being understood that any such Liens held by Agent on Additional Collateral
shall be junior to the Liens permitted under this Section 10.2.1(o) as set forth
in an intercreditor agreement in form and substance satisfactory to Agent); and”

(d)    Section 10.2.3(q) of the Loan Agreement is hereby amended and restated in
its entirety as follows:

“(q) other Debt that is not included in any of the preceding clauses of this
Section so long as: (i) such Debt does not exceed $250,000,000 in the aggregate
at any one time outstanding, (ii) such Debt is not secured by a Lien, or is
secured by a lien permitted by Section 10.2.1(o), (iii) such Debt has a maturity
date that is at least 6 months after the Facility Termination Date, (iv) such
Debt does not have scheduled amortization in excess of 15% per year, and
(v) immediately upon and after giving effect to such Debt, the Leverage Ratio is
not greater than 4.5 to 1.0;”

(e)    Section 10.2.3 of the Loan Agreement is hereby amended by (i) replacing
the period and inserting “; and” at the end of clause (r) and (ii) adding the
following clause (s):

 

2



--------------------------------------------------------------------------------

“(s) Debt (i) as described in the Project Max Commitment Letter, as may be
modified by the market flex conditions referenced in the Fee Letter (as defined
in the Project Max Commitment Letter), as disclosed to Agent prior to the First
Amendment to Third Amended and Restated Effective Date, so long as: (A) the
aggregate outstanding principal amount of such Debt at any one time does not
exceed the amount incurred in connection with the consummation of the
Acquisition (as defined in the Project Max Commitment Letter) in accordance with
the terms of the Project Max Commitment Letter, less any principal payments made
on account of such Debt, (B) any Liens securing such Debt are permitted by
Section 10.2.1(o), (C) such Debt has a maturity date that is at least 6 months
after the Facility Termination Date; and (D) such Debt is incurred in accordance
with the terms of the Project Max Commitment Letter as in effect on the First
Amendment to Third Amended and Restated Effective Date, or as amended from time
to time thereafter so long as such amendments are not materially adverse to the
interest of the Lenders and (ii) any refinancings, refundings, renewals or
extensions of such Debt permitted in clause (i) hereto, so long as (A) the
amount of such Debt is not increased at the time of such refinancing, refunding,
renewal or extension except by an amount equal to a reasonable premium or other
reasonable amount paid, and fees and expenses reasonably incurred, in connection
with such refinancing, (B) such Debt has a maturity date that is at least 6
months after the Facility Termination Date, (C) such Debt does not have
scheduled amortization in excess of 15% per year, (D) any Liens securing such
Debt are permitted by Section 10.2.1(o), and (E) upon giving effect to it, no
Default or Event of Default exists.”

(f)    Section 10.2.9 of the Loan Agreement is hereby amended by (i) deleting
the “and” prior to clause (iv); (ii) replacing the period and inserting “; and”
at the end of clause (iv), and (iii) adding the following clause (v):

“(v) customary restrictions with respect to Debt permitted under
Section 10.2.3(s).”

(g)    Section 10.2.10 of the Loan Agreement is hereby amended and restated in
its entirety as follows:

“Make any (a) payments (whether voluntary or mandatory, or a prepayment,
redemption, retirement, defeasance or acquisition) with respect to any Debt
which is subordinated to the Obligations (which, for the avoidance of doubt,
does not include any Debt permitted under Section 10.2.3(s)), except regularly
scheduled payments of principal, interest and fees, but only to the extent
permitted under any subordination agreement relating to such Debt (and a Senior
Officer of Borrower Agent shall certify to Agent, not less than five Business
Days prior to the date of payment, that all conditions under such agreement have
been satisfied); (b) any voluntary payments with respect to any Borrowed Money
(other than the Obligations and any intercompany obligations) prior to its due
date; provided, however, that the restriction set forth in clause (b) shall not
apply to: (x) any voluntary payments made to consummate a refinancing in full of
the Debt permitted under Section 10.2.3(s) to the extent such refinancing is
permitted under the terms of Section 10.2.3(s); and (y) any payment if either:
(A) (1) on a pro forma basis after giving effect to such payment, Net Excess
Availability has been greater than an amount equal to 15% of the Maximum
Facility Amount at all times during the thirty (30) day period immediately prior
to the making of such payment, (2) Net Excess Availability is greater than an
amount equal to 15% of the Maximum Facility Amount after giving effect to such
payment, and (3) the Fixed Charge Coverage Ratio, on a pro forma basis after
giving effect to such payment (calculated on a trailing twelve month basis
recomputed for the most recent month for which financial statements have been
delivered) is not less than 1.0 to 1.0; or (B) (1)

 

3



--------------------------------------------------------------------------------

average daily Net Excess Availability, on a pro forma basis after giving effect
to such payment, has been greater than an amount equal to 20% of the Maximum
Facility Amount for the ninety (90) day period immediately prior to the making
of such payment, (2) Net Excess Availability is greater than an amount equal to
20% of the Maximum Facility Amount after giving effect to such payment, and
(3) no Term Loans are outstanding at the time such payment is made.”

2.    Effectiveness of this Amendment. The following shall have occurred before
this Amendment is effective:

(a)    Amendment. Agent shall have received this Amendment, executed by Agent,
each Obligor and the Required Lenders in a sufficient number of counterparts for
distribution to all parties.

(b)    Commitment Papers. Agent shall have received fully executed copies of the
Project Max Commitment Letter described in Section 1(a) above (including the Fee
Letter described therein, schedules, exhibits and annexes thereto), in each
case, in form and substance reasonably satisfactory to Agent.

(c)    Representations and Warranties. The representations and warranties set
forth herein must be true and correct.

(d)    No Default. No event has occurred and is continuing that constitutes an
Event of Default.

(e)    Other Required Documentation. All other documents and legal matters in
connection with the transactions contemplated by this Amendment shall have been
delivered or executed or recorded and shall be in form and substance
satisfactory to Agent.

3.    Representations and Warranties. Each Obligor represents and warrants as
follows:

(a)    Authority. Each Obligor has the requisite corporate power and authority
to execute and deliver this Amendment, and to perform its obligations hereunder
and under the Loan Documents (as amended or modified hereby) to which it is a
party. The execution, delivery and performance by each Obligor of this Amendment
have been duly approved by all necessary corporate action and no other corporate
proceedings are necessary to consummate such transactions.

(b)    Enforceability. This Amendment has been duly executed and delivered by
each Obligor. This Amendment and each Loan Document to which any Obligor is a
party (as amended or modified hereby) is a legal, valid and binding obligation
of such Obligor, enforceable against such Obligor in accordance with its terms,
except as enforceability may be limited by bankruptcy, insolvency or similar
laws affecting the enforcement of creditors’ rights generally or by equitable
principles relating to enforceability, and is in full force and effect.

(c)    Representations and Warranties. The representations and warranties
contained in each Loan Document to which any Obligor is a party (other than any
such representations or warranties that, by their terms, are specifically made
as of a date other than the date hereof) are correct on and as of the date
hereof as though made on and as of the date hereof.

(d)    Due Execution. The execution, delivery and performance of this Amendment
are within the power of each Obligor, have been duly authorized by all necessary
corporate action, have

 

4



--------------------------------------------------------------------------------

received all necessary governmental approval, if any, and do not contravene any
law or any contractual restrictions binding on any Obligor.

(e)    No Default. No event has occurred and is continuing that constitutes an
Event of Default.

4.    Choice of Law. The validity of this Amendment, its construction,
interpretation and enforcement, the rights of the parties hereunder, shall be
determined under, governed by, and construed in accordance with the internal
laws of the State of New York, without giving effect to any conflict of law
principles (but giving effect to Section 5-1401 of the New York General
Obligation Law and Federal laws relating to national banks). The consent to
forum and judicial reference provisions set forth in Section 14.15 of the Loan
Agreement are hereby incorporated in this Amendment by reference.

5.    Counterparts. This Amendment may be executed in any number of counterparts
and by different parties and separate counterparts, each of which when so
executed and delivered, shall be deemed an original, and all of which, when
taken together, shall constitute one and the same instrument. Delivery of an
executed counterpart of a signature page to this Amendment by telefacsimile or a
substantially similar electronic transmission shall have the same force and
effect as the delivery of an original executed counterpart of this Amendment.
Any party delivering an executed counterpart of this Amendment by telefacsimile
or a substantially similar electronic transmission shall also deliver an
original executed counterpart, but the failure to do so shall not affect the
validity, enforceability or binding effect of such agreement.

6.    Reference to and Effect on the Loan Documents.

(a)    Upon and after the effectiveness of this Amendment, each reference in the
Loan Agreement to “this Agreement”, “hereunder”, “hereof” or words of like
import referring to the Loan Agreement, and each reference in the other Loan
Documents to “the Loan Agreement”, “thereof” or words of like import referring
to the Loan Agreement, shall mean and be a reference to the Loan Agreement as
modified and amended hereby.

(b)    Except as specifically amended above, the Loan Agreement and all other
Loan Documents are and shall continue to be in full force and effect and are
hereby in all respects ratified and confirmed and shall constitute the legal,
valid, binding and enforceable obligations of Obligors to Agent and the Lenders.

(c)    The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of Agent or any Lender under any of the Loan Documents, nor constitute a
waiver of any provision of any of the Loan Documents.

(d)    To the extent that any terms and conditions in any of the Loan Documents
shall contradict or be in conflict with any terms or conditions of the Loan
Agreement, after giving effect to this Amendment, such terms and conditions are
hereby deemed modified or amended accordingly to reflect the terms and
conditions of the Loan Agreement as modified or amended hereby.

7.    Ratification. Each Obligor hereby restates, ratifies and reaffirms each
and every term and condition set forth in the Loan Agreement, as amended hereby,
and the Loan Documents effective as of the date hereof. Subject to and without
limiting the foregoing, all security interests, pledges, assignments and other
Liens and Guarantees previously granted by any Obligor pursuant to the Loan
Documents are hereby reaffirmed, ratified, renewed and continued, and all such
security interests, pledges, assignments and other

 

5



--------------------------------------------------------------------------------

Liens and Guarantees shall remain in full force and effect as security for the
Obligations on and after the date hereof.

8.    Estoppel. To induce Lenders to enter into this Amendment and to continue
to make advances to Borrowers under the Loan Agreement, each Obligor hereby
acknowledges and agrees that, as of the date hereof, there exists no right of
offset, defense, counterclaim or objection in favor of any Obligor as against
Agent or any Lender with respect to the Obligations.

9.    Integration. This Amendment, together with the other Loan Documents,
incorporates all negotiations of the parties hereto with respect to the subject
matter hereof and is the final expression and agreement of the parties hereto
with respect to the subject matter hereof.

10.    Severability. In case any provision in this Amendment shall be invalid,
illegal or unenforceable, such provision shall be severable from the remainder
of this Amendment and the validity, legality and enforceability of the remaining
provisions shall not in any way be affected or impaired thereby.

[Remainder of Page Left Intentionally Blank]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have entered into this Amendment as of the date
first above written.

 

OBLIGORS: CALLAWAY GOLF COMPANY, a Delaware corporation By:  

/s/ Brian P. Lynch

Name:   Brian P. Lynch Title:   Senior Vice President, General Counsel,  
Corporate Secretary and Chief Financial Officer CALLAWAY GOLF SALES COMPANY, a
California corporation By:  

/s/ Jennifer L. Thomas

Name:   Jennifer L. Thomas Title:   Chief Financial Officer & Treasurer CALLAWAY
GOLF BALL OPERATIONS, INC., a Delaware corporation By:  

/s/ Jennifer L. Thomas

Name:   Jennifer L. Thomas Title:   Treasurer CALLAWAY GOLF CANADA LTD., a
Canada corporation By:  

/s/ Patrick S. Burke

Name:   Patrick S. Burke Title:   Director

 

 

[Signature Page to First Amendment to Third Amended and Restated Loan and
Security Agreement]



--------------------------------------------------------------------------------

CALLAWAY GOLF EUROPE LTD., a company organized under the laws of England and
Wales By:  

/s/ Patrick S. Burke

Name:   Patrick S. Burke Title:   Director By:  

/s/ Neil Howie

Name:   Neil Howie Title:   Director CALLAWAY GOLF INTERACTIVE, INC. a Texas
corporation By:  

/s/ Jennifer L. Thomas

Name:   Jennifer L. Thomas Title:   Chief Financial Officer CALLAWAY GOLF
INTERNATIONAL SALES COMPANY, a California corporation By:  

/s/ Patrick S. Burke

Name:   Patrick S. Burke Title:   President CALLAWAY GOLF EUROPEAN HOLDING
COMPANY LIMITED, a company limited by shares incorporated under the laws of
England and Wales By:  

/s/ Neil Howie

Name:   Neil Howie Title:   Director By:  

/s/ Steven Gluyas

Name:   Steven Gluyas Title:   Director

 

[Signature Page to First Amendment to Third Amended and Restated Loan and
Security Agreement]



--------------------------------------------------------------------------------

OGIO INTERNATIONAL INC., a Utah corporation By:  

/s/ Patrick S. Burke

Name:   Patrick S. Burke Title:   Vice President & Treasurer TRAVIS MATHEW
RETAIL, LLC, a California limited liability company By:  

/s/ Patrick S. Burke

Name:   Patrick S. Burke Title:   Treasurer TRAVISMATHEW, LLC, a California
limited liability company By:  

/s/ Patrick S. Burke

Name:   Patrick S. Burke Title:   Treasurer

 

[Signature Page to First Amendment to Third Amended and Restated Loan and
Security Agreement]



--------------------------------------------------------------------------------

AGENT AND LENDERS: BANK OF AMERICA, N.A., as Agent and as a U.S. Lender By:  

/s/ James Fallahay

Name:   James Fallahay Title:   Senior Vice President

 

[Signature Page to First Amendment to Third Amended and Restated Loan and
Security Agreement]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.

(acting through its London branch),

as a U.K. Lender

By:  

/s/ James Fallahay

Name:   James Fallahay Title:   Senior Vice President

 

[Signature Page to First Amendment to Third Amended and Restated Loan and
Security Agreement]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.

(acting through its Canada branch),

as a Canadian Lender

By:  

/s/ Sylwia Durkiewicz

Name:   Sylwia Durkiewicz Title:   Vice President

 

[Signature Page to First Amendment to Third Amended and Restated Loan and
Security Agreement]



--------------------------------------------------------------------------------

SUNTRUST BANK, as a U.S. Lender, a Canadian Lender and a U.K. Lender By:  

/s/ Dan Clubb

Name:   Dan Clubb Title:   Director

 

[Signature Page to First Amendment to Third Amended and Restated Loan and
Security Agreement]



--------------------------------------------------------------------------------

MUFG UNION BANK N.A., as a U.S. Lender, a Canadian Lender and a U.K. Lender By:
 

/s/ Peter Ehlinger

Name:   Peter Ehlinger Title:   Vice President

 

[Signature Page to First Amendment to Third Amended and Restated Loan and
Security Agreement]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as a U.S. Lender By:  

/s/ Marshall Trenckmann

Name:   Marshall Trenckmann Title:   Executive Director

 

[Signature Page to First Amendment to Third Amended and Restated Loan and
Security Agreement]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., LONDON BRANCH, as a U.K. Lender By:  

/s/ Kennedy A. Capin

Name:   Kennedy A. Capin Title:   Authorized Officer

 

[Signature Page to First Amendment to Third Amended and Restated Loan and
Security Agreement]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., TORONTO BRANCH, as a Canadian Lender By:  

/s/ Auggie Marchetti

Name:   Auggie Marchetti Title:   Authorized Officer

 

[Signature Page to First Amendment to Third Amended and Restated Loan and
Security Agreement]